United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
I.M., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Houston, TX, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 08-234
Issued: May 8, 2008

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 31, 2007 appellant filed a timely appeal from the September 26, 2007
nonmerit decision of the Office of Workers’ Compensation Programs, which denied his request
for reconsideration. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction to
review this nonmerit denial. The Board has no jurisdiction to review the merits of appellant’s
case.
ISSUE
The issue is whether the Office properly denied appellant’s July 18, 2007 request for
reconsideration.
FACTUAL HISTORY
On the prior appeal,1 the Board noted that appellant, a motor vehicle operator, had filed a
claim alleging that he sustained an emotional condition in the performance of duty on
1

Docket No. 06-1771 (issued March 27, 2007).

April 2, 2005. The Office denied appellant’s claim on the grounds that he did not establish his
allegations of discrimination or error and abuse by employing establishment personnel. The
Board affirmed, finding that appellant submitted no proof of administrative error or abuse. The
facts of this case as set forth in the Board’s prior decision are hereby incorporated by reference.
On July 18, 2007 appellant wrote to the Office as follows: “The letter dated October 19,
2006 I never received until Manager Mr. Joe Eddin told me go home and gave me a copy of the
letter November 2, 2006. The request for reconsideration that I made is you may wish to know
that.” With this request the Office received a copy of an October 19, 2006 denial of temporary
light duty.
In a decision dated September 26, 2007, the Office denied appellant’s request for
reconsideration on the grounds that his letter neither raised substantive legal questions nor
included new and relevant evidence.
LEGAL PRECEDENT
The Federal Employees’ Compensation Act provides that the Office may review an
award for or against payment of compensation at any time on its own motion or upon
application.2 The employee shall exercise this right through a request to the district Office. The
request, along with the supporting statements and evidence, is called the “application for
reconsideration.”3
An employee (or representative) seeking reconsideration should send the application for
reconsideration to the address as instructed by the Office in the final decision. The application
for reconsideration, including all supporting documents, must be in writing and must set forth
arguments and contain evidence that either: (1) shows that the Office erroneously applied or
interpreted a specific point of law; (2) advances a relevant legal argument not previously
considered by the Office; or (3) constitutes relevant and pertinent new evidence not previously
considered by the Office.4
An application for reconsideration must be sent within one year of the date of the Office
decision for which review is sought.5 The one-year period begins on the date of the original
decision. However, a right to reconsideration within one year accompanies any subsequent merit
decision on the issues. This includes any hearing or review of the written record decision, any
denial of modification following a reconsideration, any merit decision by the Board, and any

2

5 U.S.C. § 8128(a).

3

20 C.F.R. § 10.605 (1999).

4

Id. at § 10.606.

5

Id. at § 10.607(a).

2

merit decision following action by the Board, but does not include prerecoupment hearing
decisions.6
A timely request for reconsideration may be granted if the Office determines that the
employee has presented evidence or argument that meets at least one of these standards. If
reconsideration is granted, the case is reopened and the case is reviewed on its merits. Where the
request is timely but fails to meet at least one of these standards, the Office will deny the
application for reconsideration without reopening the case for a review on the merits.7
ANALYSIS
Appellant filed his July 18, 2007 request for reconsideration within one year of the
Board’s March 27, 2007 merit decision affirming the denial of his claim. His request is therefore
timely. The question for determination is whether this request meets at least one of the three
standards for obtaining a merit review of appellant’s case.
The Board finds that appellant’s request does not meet at least one of these standards. It
does not show that the Office erroneously applied or interpreted a specific point of law. It does
not advance a relevant legal argument not previously considered by the Office. It contains no
evidence that constitutes relevant and pertinent new evidence not previously considered by the
Office. Appellant stated only that he did not receive the October 19, 2006 denial of temporary
light duty until a manager told him to go home on November 2, 2006. This simple statement,
and the October 19, 2006 denial itself, have no tendency whatsoever to make a compensable
factor of employment any more probable than it was when the Board reviewed the merits of his
case on March 27, 2007. The Board therefore finds that the statement and evidence are
irrelevant to the grounds upon which the Board affirmed the denial of his claim. The Board will
now affirm the Office’s September 26, 2007 decision denying appellant’s request for
reconsideration.
CONCLUSION
The Board finds that the Office properly denied appellant’s July 18, 2007 request for
reconsideration.

6

Federal (FECA) Procedure Manual, Part 2 -- Claims, Reconsiderations, Chapter 2.1602.3.b(1) (January 2004)
(emphasis deleted).
7

20 C.F.R. § 10.608 (1999).

3

ORDER
IT IS HEREBY ORDERED THAT the September 26, 2007 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: May 8, 2008
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

